Case 4:20-cr-00048-ALM-KPJ Document 20 Filed 05/12/20 Page 1 of 3 PageID #: 50



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


UNITED STATES OF AMERICA                  )
                                          )
v.                                        ) Criminal No. 4:20-cr-48
                                          )
CRAIG BEASON                              )



         NOTICE OF RELATED CASES AND MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT SEAN
D. JORDAN:

         COMES NOW, Defendant CRAIG BEASON, by and through his undersigned

attorney, files this his N O T I C E O F R E L A T E D C A S E S A N D M O T I O N T O

C O N S O L I D A T E a n d w o u l d show unto the Court the following:

1)       Defendant Craig Beason has been charged with related criminal acts. These acts

are pending before this Court and before Judge Mazzant. Defendant has been charged in

cause numbers:

     •   4:19-cr-00254 (filed 10/8/2019) (Judge Mazzant)

     •   4:20-cr-000029 (filed 02/12/2020) (Judge Mazzant)

     •   4:20-cr-000031 (filed 02/12/2020) (Judge Mazzant)

     •   4:20-cr-000037 (filed 02/12/2020) (Judge Mazzant)

     •   4:20-cr-000038 (filed 02/12/2020) (Judge Mazzant)

     •   4:20-cr-000047 (filed 02/12/2020) (Judge Jordan)

     •   4:20-cr-000048 (filed 02/12/2020) (Judge Jordan)

     •   4:20-cr-000055 (filed 02/12/2020) (Judge Jordan)


NOTICE OF RELATED CASES AND MOTION TO CONSOLIDATE - P a g e | 1
Case 4:20-cr-00048-ALM-KPJ Document 20 Filed 05/12/20 Page 2 of 3 PageID #: 51



2)     Mr. Beason files this notice in the interest of judicial economy and in the interest

of an expeditious resolution of his cases.

3)     Mr. Beason asks this Court to transfer or consolidate this case and the two related

cases that were assigned to this Court (4:20-CR-55 and 4:20-CR-47) to Judge Mazzant’s

Court. Issues such as discovery, pre-trial deadlines, and sentencing, should all be heard

by one District Judge to avoid duplicated effort and/or inconsistent rulings. Additionally,

consolidating all the cases in one District Court will provide all counsel a better avenue to

make effective and cohesive strategic decisions.

4)     Because the first case (4:19-CR-254) was filed many months before the rest of the

cases, this first case has advanced substantially. This first case was randomly assigned to

Judge Mazzant’s Court. Because of the work that has occurred in this first case, counsel

for Defendant believes that Judge Mazzant’s Court is the proper Court to hear all of these

related cases. Further, the majority of the cases are already in Judge Mazzant’s Court.

Counsel for Defendant asks that in the interest of judicial economy and an expeditious

resolution of these cases that the cases pending in this Court be transferred to Judge

Mazzant’s Court.

         WHEREFORE          PREMISES          CONSIDERED,        Defendant     respectfully

  requests that the Court grant all relief requested herein.

                                             Respectfully submitted,
                                             /s/ Scott H. Palmer
                                             Scott Palmer
                                             Texas State Bar No. 00797196
                                             15455 Dallas Parkway
                                             Suite 540
                                             Addison Tx, 75001
                                             214.987.4100
                                             Fax 214.922.9900
                                             Attorney for Defendant

NOTICE OF RELATED CASES AND MOTION TO CONSOLIDATE - P a g e | 2
 Case 4:20-cr-00048-ALM-KPJ Document 20 Filed 05/12/20 Page 3 of 3 PageID #: 52



                             CERTIFICATE OF CONFERENCE

         I hereby certify that on the 11th day of May 2020 I conferred with Assistance United
States Attorney Anand Varadarajan who was unopposed to the filing of this motion and the
relief sought. On May 12, 2020, I spoke with Keith Willeford, Attorney for Defendant
Angela Johnson. Mr. Willeford was not opposed to this motion or the relief sought herein.


                                                  /s/ Scott H. Palmer
                                                  Scott H. Palmer


                              CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of May 2020 I filed this motion and served the
same on all parties of record through the ECF filing system.


                                                  /s/ Scott H. Palmer
                                                  Scott H. Palmer




 NOTICE OF RELATED CASES AND MOTION TO CONSOLIDATE - P a g e | 3
